DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on June 27, 2022 is acknowledged. Group (I), drawn to compounds of formulas (I and II), and compositions thereof, embraced by claims 1-16 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
On the phone on July 19, 2022, Applicant also elected the following species:

    PNG
    media_image1.png
    178
    612
    media_image1.png
    Greyscale
. The Examiner has determined claims 1-11 and 12-16 read on the elected species.  
	
Claims 1-20 are pending and claims 1-11 and 13-16 are under examination. Claim 12 is withdrawn based on the species election. Claims 17-20 are withdrawn based on the restriction requirement.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: the phrase “R1 through R18” should be written in the alternative for a proper Markush claim, see page 45, line 9; and page 46, line 2 in claim 3.  Appropriate correction is required.
Claims 1 and 3 are objected to because of the following informalities: the phrase “R1 through R4” should be written in the alternative for a proper Markush claim, see page 46, line 5; and page 47, line 15.  Appropriate correction is required.

Claim Rejections
Claims 1-11, 13 and 16 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
Under principles of compact prosecution, the applicant elected a single disclosed species for search and examination (i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 1-11, 13 and 16, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. 
	To overcome the rejection, the Examiner suggests limiting said claims to wherein ABCD rings are saturated and only carbon-based rings, i.e. a steroid core.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-11, 13, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 3 recite the broad recitation “side chain of any amino acid,” and the claim also recites  (including a side chain of glycine, i.e., H” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The definition of R22 and R23 is broader than that of claim 7. For example, the heterocyclyl, carbocyclyl, carbocyclylalkyl and heterocyclylalkyl. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Savage et al. (US 20200368253).
The reference teaches the elected species:

    PNG
    media_image1.png
    178
    612
    media_image1.png
    Greyscale

, see Figure 1C. The compositions are found on page 9, paragraph 0094. Thus, said claims are anticipated by Savage et al. 


Claim(s) 1-8, 11, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun et al. (WO 2009005258).
The reference teaches the elected species:

    PNG
    media_image2.png
    315
    701
    media_image2.png
    Greyscale

, see Figure 3, taurocholic acid-ethylene amine. The stereochemistry for taurocholic acid is alpha at the C3 of the steroid core. The composition is taught on page 11, paragraph 81, where the compound was recrystallized from acetone. Thus, said claims are anticipated by Byun et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 and 13-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No.17340413 in view of Savage, P. (US 9943614). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the ‘413 application are drawn to a method of deactivating a coronavirus comprising administering the deactivation composition including one or more CSA compounds. The presently claimed elected species is a CSA compound disclosed in the ‘413 application. There is no patentable distinction between compounds and methods of intended use of said compounds.
The present application does not specifically name coronavirus as a virus but teaches the general concept, see paragraph 0078, on pages 22-23 bridged. However, the ‘614 patent teaches CSA compounds as a treatment for coronavirus, see column 5, line 50.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-11 and 13-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of copending Application No.16880590. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the ‘590 application are drawn to a method of regenerating tissue and/or preventing tissue atrophy comprising administering one or more CSA compounds in a composition. The presently claimed elected species is a CSA compound disclosed in the ‘413 application. There is no patentable distinction between compounds and methods of intended use of said compounds.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624